Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 8, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree (two counts) and robbery in the second degree, and sentencing him, as a persistent violent felony offender, to three concurrent terms of 10 years to life, unanimously affirmed. Orders, same court and Justice, entered on or about August 2, 1999 and October 20, 2000, which, respectively, denied defendant’s motions pursuant to CPL 440.10 to vacate the judgment of conviction and pursuant to CPL 440.20 to set aside his sentence, unanimously affirmed.
The record supports the court’s independent source finding. The victim’s testimony established that he had an ample opportunity to observe defendant on two separate occasions and to identify him at trial based upon those observations (see People v Owens, 74 NY2d 677, 678 [1989]; People v Williams, 222 AD2d 149 [1996], lv denied 88 NY2d 1072 [1996]).
Defendant’s postconviction motions were properly denied. The record establishes that defendant was properly adjudicated a persistent violent felony offender.
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Tom, J.P., Mazzarelli, Ellerin, Lerner and Mar-low, JJ.